Notice of Pre-AIA  or AIA  Status
Election/Restrictions
Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-1-22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5-7, 9-13, 16, 18-23, and 28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites that the electrodes are placed in parallel to a long axis of the peripheral nerve, which positively recites the nerve as part of the invention and which is impermissible under 35 USC 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-13, 16, 18-23, and 28  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s output efficiency is vague and indefinite as it is unrelated to any particular structure. What is the 70% efficiency relative too? The output of the switching circuit relative to the input to the switching circuit? The output reaching the nerves relative to the output leaving the electrodes?
Claim 18 is also indefinite in that it depends from a cancelled claimed.

				Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2016/032929.
WO 2016/032929  discloses a portable electrical | stimulation system configured to percutaneously block nerve conduction (fig. 1; | pg. 4 §2), the system comprising: , a modular power source (80); a switching circuit (30) coupled to said modular power source and configured to continuously generate at an output of said switching circuit an electrical stimulation output at a plurality of selectable output level that spans over a range of output levels that can block nerve conduction (pg. 22 §2): and  a controller (50) coupled to the switching circuit, the switching circuit having one or a programmable output level, wherein the output of the switching circuit is coupled to one or more electrodes (fig. 2-3 ref. 306, 308), directly or through a ) cable (fig. 1 "L"), located at, or in proximity to, the target site (pg. 17 §5), wherein the one or more electrodes placed in parallel, or substantially in parallel to a long axis of a peripheral nerve over an overlapping nerve region of greater | than about 3 millimeters (pg. 18 §3), and wherein the switching circuit | configured to continuously generate the electrical stimulation output at an output efficiency greater than 70%.The efficiency emitted from the electrode as output relative to input to the electrode is high since electrodes are conductive and have very little loss. Please see rejection under 35 USC 112.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792